ORDER

PER CURIAM.
Movant appeals his conviction by a jury for first degree burglary, § 569.160, RSMol986. He was sentenced by the court as a prior and persistent offender to a twenty-five year prison term. He also appeals from the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit. Movant has not addressed any points on appeal to the denial of his Rule 29.15 motion and that appeal is considered abandoned. An opinion would have no precedential value nor serve any jurisprudential purpose. Rules 30.25(b) and 84.16(b).